980 A.2d 910 (2009)
293 Conn. 924
Patrice HAMILTON, Conservator (Estate of F.)
v.
UNITED SERVICES AUTOMOBILE ASSOCIATION.
Supreme Court of Connecticut.
Decided September 23, 2009.
Paul A. Slager and Amanda R. Whitman, Stamford, in support of the petition.
Catherine S. Neitzel, Joseph J. Areata III, Stamford, and William N. Wright, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 115 Conn.App. 774, 974 A.2d 774 (2009), is denied.
KATZ and PALMER, Js., did not participate in the consideration of or decision on this petition.